Citation Nr: 1205552	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel








INTRODUCTION

The Veteran had active military service from April 1996 to April 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for pre-patellar bursitis of the right knee, and denied service connection for a left knee disorder.  The Veteran perfected an appeal as to the RO's denial of service connection for a left knee disorder.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, pre patellar bursitis of the left knee had its onset during active military service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, pre-patellar bursitis of the left knee was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In this case, the Board is granting in full the benefit sought on appeal as to the claim for a left knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  Information concerning effective dates and ratings for left knee disability will be provided by the RO.  If appellant then disagrees with any of those actions, he may appeal those decisions. 


II. Factual Background and Legal Analysis

The Veteran seeks service connection for a left knee disorder, claimed as pre patella bursitis, that he says was incurred during active service when he repeatedly injured his knees but it was too important to his duties to seek medical treatment.  As a result of such injuries, he maintains that he developed right knee pre-patellar bursitis in service, and now had the same disorder in his left knee.  Thus, the Veteran claims service connection is warranted for his left knee disorder.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Further, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as knee pain, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In the instant case, after a review of the record, the Board finds that the evidence as to the question of whether a left knee disorder was incurred in active service is in equipoise.  Resolving all doubt in favor of the Veteran, service connection for pre-patellar bursitis of the left knee is warranted. 

Service treatment records show that, when examined for enlistment into the United States Marine Corps in July 1995, the Veteran denied having a "trick" or locked knee, and his lower extremities were normal.  It was noted that he was a rugby player, and he was found qualified for active service.

Clinical records, dated in May 1998, indicate that the Veteran complained of right knee pain and swelling and was treated for right knee pre-patellar bursitis.  Results of an x-ray of his right knee taken at the time were positive for infrapatellar swelling and joint effusion.

On a report of medical history, completed in February 2000, when he was examined for separation, the Veteran checked no to having a "trick" or locked knee and the examiner noted that the Veteran had pre-patellar bursitis of the right knee in 1998.  However, on a February 2000 Report of Medical Assessment completed at that time, the Veteran said that he injured "[his] knees several times" but it was too important to his duties to report (for medical attention, apparently).  The examiner noted that the Veteran had pre patellar bursitis that was stable.  On examination at that time, the Veteran's lower extremities were normal and, in the summary of defects and diagnoses, the examiner said that the Veteran had pre patellar bursitis that was stable and did not exist prior to enlistment.



Post service, VA and non-VA medical records and examination reports, dated from February 2006 to July 2009, include the Veteran's complaints of left knee pain and swelling, diagnosed as pre-patellar bursitis.

According to a February 2006 private medical record from R.B., M.D., the Veteran complained of left knee pain and swelling and thought he injured his knee playing rugby a few days earlier.  He had no known trauma.  The assessment was pre-patellar bursitis.  Subsequent private medical records describe the Veteran's treatment for the left knee disorder.

In a May 2009 written statement, the Veteran said that both of his knees were injured from impact while running, hiking, and participating in many other rigorous activities (in service).  He said he was seen by military doctors in Norfolk and at Camp Lejeune who diagnosed his knee problems as patellar bursitis.  The Veteran reported that he continued to experience repeated knee swelling and pain since discharge.  

In July 2009, the Veteran underwent VA orthopedic examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran gave a history of left knee pain and popping for which he was seen at Madigan Army Hospital and told he had pre-patellar bursitis that was treated with steroid injection.  He described similar right knee symtoms that were treated at Portsmouth Naval Hospital.  The Veteran said he annually received bilateral knee steroid injections.  

Upon clinical evaluation, the diagnosis was chronic and recurrent pre-patellar bursitis of both knees that was at "least as likely as not (50/50 probability) caused by or a result of knee conditions on active duty".  The VA examiner explained that the Veteran was treated for knee conditions on activity duty and the conditions persisted and were documented by x-ray.  Thus, in the VA examiner's opinion, the claimed knee disorders were the same as, or a result of, knee injuries during active service.  The VA examiner said his opinion and rationale were based on his current knowledge and experience, as above.

In August 2009 and March 2010 written statements, the Veteran indicated that he was treated for his left knee disorder in 1998 at Madigan Army Hospital at Fort Lewis, Washington, while on leave. 

The Veteran's service records document that he was diagnosed with pre-patellar bursitis of the right knee.  He reported incurring "several" injuries to his "knees" during his February 2000 separation examination at which time an examiner noted that the Veteran had pre patellar bursitis that was stable and did not exist prior to enlistment.  The Veteran's account of his knee problems is credible and not inconsistent with the circumstances of his service.

The record further reflects that, in February 2006, the Veteran reported having left knee pain and swelling and was diagnosed with pre-patellar bursitis.  Here, the Board concludes that the Veteran has established the existence of an in-service injury consistent with the conditions of that time.  When examined in July 1995, prior to his entry into active service, the Veteran denied having knee trouble of any sort and his lower extremities were normal but, in February 2000, he reported having several injuries to his knees but felt his duties were too important to report for medical treatment.  

The record also indicates that the Veteran complained of left knee pain when first seen by Dr. R.B. in February 2006.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. at 307.  In July 2009, a VA examiner reviewed the Veteran's medical records and diagnosed chronic and recurrent bilateral pre-patellar bursitis that was at least as likely as not caused by or a result of knee conditions on active duty.  This examiner did not find the absence of service treatment records regarding the Veteran's left knee inconsistent with the Veteran's account of having left knee problems in service.  Thus, the evidence is in equipoise as to whether the Veteran has a left knee disorder due to military service.  Resolving all doubt in the Veteran's favor, service connection is established for left knee pre-patellar bursitis.  38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for pre-patellar bursitis of the left knee is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


